Citation Nr: 0334018	
Decision Date: 12/05/03    Archive Date: 12/15/03

DOCKET NO.  94-47 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an increased (compensable) disability 
rating for service-connected residuals of a sprain to the 
right ring finger.

2.  Entitlement to an increased disability rating for 
service-connected right carpal tunnel syndrome, 
postoperative, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased disability rating for 
service-connected traumatic arthritis of the right wrist, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Kathy A. Lieberman, Attorney 
at law


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse
ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The veteran served on active duty from January 1968 to 
December 1969.

A March 2002 decision of the Board of Veterans' Appeals (the 
Board) denied the veteran's claims of entitlement to a 
compensable evaluation for residuals of a sprain to the right 
ring finger and entitlement to disability ratings in excess 
of 10 percent for service-connected right carpal tunnel 
syndrome and traumatic arthritis of the right wrist.  The 
veteran appealed to the United States Court of Appeals for 
Veterans Claims (the Court).  The March 2002 Board decision 
was vacated and remanded by the Court in March 2003, based on 
the Court's grant of a Joint Motion to Remand (hereinafter 
the Joint Motion).  

A letter was sent to the veteran's attorney on May 30, 2003 
in which she was given 90 days from the date of the letter to 
submit additional argument or evidence in support of the 
veteran's appeal prior to the Board's readjudication.  A 
letter from the veteran's attorney dated August 28, 2003 
requested 60 days, until October 27, 2003, to submit 
additional evidence and argument in support of the claims.  A 
response letter dated August 29, 2003 extended the time 
period for a response to October 31, 2003.  A letter from the 
veteran's attorney dated October 31, 2003 and transmitted by 
facsimile was added to the file.  


REMAND

According to the February 2003 Joint Motion, as adopted by 
the Court, the March 2002 Board decision did not provide 
sufficient reasons or bases to support its conclusion that VA 
provided adequate notice as to what information and evidence 
was necessary to substantiate the veteran's claims pursuant 
to 38 U.S.C. § 5103(a), as amended by the Veterans Claims 
Assistance Act of 2000 (VCAA).  In essence, the Joint Motion 
concluded that VA failed to notify the veteran of which 
portion of the information and evidence necessary to 
substantiate his claims was to be provided by the veteran and 
which portion would be provided by VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

On May 1, 2003, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) in Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir.) held that the regulation giving the Board direct 
authority to cure a procedural defect in an appeal by 
providing the claimant with notice under the VCAA, 38 C.F.R. 
§ 19.9(a)(2)(ii), was invalid as contrary to the statutory 
authority, 38 U.S.C. § 5103(b).  Thus, if, as here, the 
record has a procedural defect with respect to the notice 
required under the VCAA, this may no longer be cured by the 
Board.  Accordingly, the Board must remand the case to the 
agency of original jurisdiction because the record does not 
show that the veteran was provided adequate notice under the 
VCAA and the Board is without authority to do so.  

In short, because it is the view of the Court that VA has not 
fulfilled its obligations under the VCAA, it would 
potentially be prejudicial to the veteran if the Board were 
to proceed with decisions at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Moreover, the Board is no 
longer in a position to remedy the procedural deficiency on 
its own.  

Additionally, the veteran's attorney, in a letter dated 
October 31, 2003, has suggested that this matter be remanded 
for a current VA examination of the service-connected 
disabilities at issue because the disabilities have increased 
in severity.  The Board agrees that a current examination 
would be helpful to adjudication of the issues on appeal.

Based on the above, this case is therefore being REMANDED to  
the Veterans Benefits Administration (VBA) for the following 
actions:  

1.  The VBA should request that the 
veteran provide the names and addresses 
of any health care providers who have 
recently treated him for any of his 
service-connected right upper extremity 
disabilites.  After securing the 
necessary authorization, the VBA should 
attempt to obtain copies of any pertinent 
treatment records identified by the 
veteran which have not been previously 
secured.

2.  VBA should then arrange for a VA 
examination of the veteran by a physician 
with appropriate expertise to determine the 
current nature and severity of the veteran's 
service-connected residuals of a sprain of 
the right ring finger, right carpal tunnel 
syndrome and traumatic arthritis of the right 
wrist.  The veteran's VA claims folder, 
including a copy of this REMAND, must be made 
available to and reviewed by the examiner.  
The examiner should describe all 
symptomatology due to the veteran's service-
connected disabilities.  The extent of any 
incoordination, weakened movement and 
fatigability on use of the right wrist due to 
pain must also be described by the examiner.  
A report of the examination should be 
associated with the veteran's VA claims 
folder.

3.  After the above developments have been 
completed, the veteran's VA claims folders 
must be reviewed by VBA, and all notification 
required by the VCAA must be completed, to 
include notification in compliance with the 
Federal Circuit's decision in Paralyzed 
Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 
(Fed. Cir. Sept. 22, 2003).  In particular, 
the veteran should be notified of what 
action, if any, will be taken by VBA with 
respect to evidentiary development on each 
issue and what is the responsibility of the 
veteran.

4.  Thereafter, the veteran's claims for 
increased evaluations for service-connected 
residuals of a sprain of the right ring 
finger, right carpal tunnel syndrome and 
traumatic arthritis of the right wrist should 
be readjudicated.  If the benefits sought on 
appeal remain denied, the veteran and his 
attorney should be provided a Supplemental 
Statement of the Case and given an 
appropriate opportunity to respond.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded above.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



